Title: From John Adams to Robert Treat Paine, 9 April 1774
From: Adams, John
To: Paine, Robert Treat


     
      Well Brother Paine!
      Boston April 9. 1774
     
     How does the Impeachment set upon the stomachs at Middle borough? Cant you steal a Moment in an Evening or Morning to write me a Line, by Kent?
     I asked Putnam, at Charlestown this Week, whether the Chief Justice would sit at Worcester. He says he would not advise him to attempt it, and that he has given that Answer, to all who have asked him about it, since he came down, of all Parties.
     The grand Jury at Charlestown, had it sometime under Consideration, whether they should do any Thing as they were, Summoned by a Writ, tested by Peter Oliver Esqr. They determined to proceed but to tack to their Indictments, a Remonstrance expressing their full approbation of the Impeachment of the grand Inquest of the Province, and their full Reliance that, the said P. O. would not set upon the Tryal of them. This was subscribed by all but four. The grand Jury had a few Things said to them by the Court, with much Moderation but they answered with great Firmness, that they looked upon their Honours then present, in the same Light they always did—but they did not think him a constitutional Judge, and if he had been present they should not have taken the oaths.
     Had a Letter, last Week from Cohass, from Collonell Judge, Clerk, Captain Fenton. He says that the spirit runs like wild Fire, to the very Extremities of N. Hampshire and that their Government is as determined, as ours.
     News, is the scarcest Commodity at Markett. Expectations are high. I want to hear how Things, are in your Quarter. Pray write me.
     
      I am, your Freind and sert,
      John Adams
     
    